                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

ALLEN MOORE,                                     )
                                                 )
               Petitioner,                       )
                                                 )
         v.                                      )         No. 1:18-CV-298 JAR
                                                 )
STATEPARO LE BOARD, ·et al.,                     )
                                                 )
               Respondents.                      )

                               MEMORANDUM AND ORDER

       Before the Court is petitioner's motion for reconsideration of the dismissal of petition for

writ of habeas corpus brought pursuant to 28 U.S.C. § 2254. After reviewing the grounds raised

by petitioner, the Court will decline to alter· or amend the judgment of this Court. The Court

concludes that petitioner's motion fails to point to any manifest errors of law or fact, or any

newly discovered evidence. Instead, the motion can be said to merely revisit old arguments.

Petitioner is therefore not entitled to reconsideration of the dismissal of his petition, and his

motion will be denied.

       Accordillgly,
                                                           I


       IT IS HEREBY ORDERED that petitioner's motion for reconsideration of the dismissal
                                                                         .        .
of his petition for writ' of habeas corpus [Doc. #5] is DENIED.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 6th day of June, 2019.



                                                        A. ROSS
                                                     ITED STATES DISTRICT JUDGE
